DETAILED ACTION
This action is in response to the amendment filed 12/11/2020.
Claims 1-5, 7-12, and 14-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 8 and 9 of amendment, filed 8/24/2020, with respect to the rejection(s) of claim(s) , 2, 5, 8, 9, 12, 15, 16, and 19 under 35 U.S.C. 103 as being unpatentable over Little in view of Kauffman in view of Gelman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gaucas.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US 2014/0215302), hereinafter Little, in view of Kauffman et al. (US 6,260,040), hereinafter Kauffman, in view of Gelman et al. (US 2008/0178117), hereinafter Gelman, in view of Gaucas et al. (US 2008/0243807), hereinafter Gaucas.

As per claim 1, Little teaches the following:
a method comprising: 
detecting, by a client application, (see Fig. 7, Editor 1),  a save operation on a content item synchronized between a content management system and the client application.  As Little shows in Fig. 7, and corresponding paragraph [0129], a first editor may receive a document and make changes (Fig. 7, 725-735).  These changes may then be saved to an access service (Fig. 7, 740), where a plurality of editors may receive and view the edited document; 
responsive to determining that the content item has changed by at least the minimum amount, generating for display, by the client application, a user interface element prompting a user of the client application to input comment data.  As Little 
receiving the comment data from the user.  As Little teaches in paragraph [0129], part of the modification by the editor may include a comment; and 
transmitting the comment data to the content management system, wherein the comment data is provided to another user responsive to the another user requesting the content item.  As Little shows in Fig. 7, step 740, upon an editor performing a save/merge, a modified document is sent to an access server to be distributed to other users. 
However, Little does not explicitly teach of generating a comment GUI in response to determining that a content item has changed at a time of a save request.  Kauffman teaches the following:
responsive to detecting the save operation, determining whether the content item has changed by at least a pre-defined minimum amount since the content item was opened.  As Kauffman shows in Fig. 5B, steps 510B and 520B, in response to a user issuing a save command, a determination is made as to whether the file contents have changed. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user comment GUI of Little to be shown in response to a save command and change determination of Kauffman.  One of ordinary skill would have been motivated to have made such modification because only requiring 
Furthermore, Kauffman does not teach of determining if the content item has changed since the item was opened.  Gelman teaches in paragraph [0112], a first version of a document represents the document at the time it was open and a user may then alter a second version of the document.  As Gelman shows in Fig. 6, step 618, a comparison of the first and second versions is made to determine if any changes were made since the document was opened.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the change determination method of Little in view of Kauffman with the change determination since the document was opened of Gelman.  One of ordinary skill would have been motivated to have made such modification because it would benefit a user of Little in view of Kauffman in visually notifying a user as to changes made during a particular session with a document.
Still further, Little in view of Kauffman in view of Gelman, does not explicitly teach of “the pre-defined minimum having been specified by a user of the client application”.  In a similar field of endeavor, Gaucas teaches of monitoring a document for changes in order to present notifications(see abstract).  As Gaucas teaches in paragraph [0027], a user may be specified as receiving a notification, where the user may be the same user who has made the modification.  As Gaucas further teaches in paragraph [0027], the content rule may be that of a “certain percentage of the document changed” and in paragraph [0005], that the user may select the rule.  Therefore, the “pre-defined 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the commenting method of Little in view of Kauffman in view of Gelman with the user specified notification rule of Gaucas.  One of ordinary skill would have been motivated to have made such modification because such notification rules would allow a user of modified Little to ignore minor alterations to a document and provide comments to significant edits.

 Regarding claim 2, modified Little teaches the method of claim 1 as described above.  Little further teaches the following:
the content item is displayed for editing in a native application of the device and detecting the save operation comprises detecting a presence event on the device. As Little teaches in paragraphs [0062] and [0063], and corresponding Fig. 2, the content is displayed and edited in locally stored applications.  As Little teaches in paragraph [0129[, a save may be performed through a command or other specified condition.

Regarding claim 5, modified Little teaches the method of claim 1 as described above.  However, as described above, Little does not explicitly teach of generating a comment GUI in response to determining that a content item has changed at a time of a save request.  Kauffman teaches the following:
wherein the pre-defined minimum amount is a minimum proportion of the document that has changed.  As Kauffman shows in Fig. 5B, steps 510B and 520B, in 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the user comment GUI of Little to be shown in response to a save command and change determination of Kauffman.  One of ordinary skill would have been motivated to have made such modification because only requiring an editing user to comment upon detection of edits would benefit said user in bypassing the commenting process when no edits have been made.

Regarding claim 7, modified Little teaches the method of claim 1 as described above.  However, as described above, Little does not explicitly teach of a user specifying a minimum amount.  Gaucas teaches the following:
The pre-defined minimum amount is specified by a user other than the user.  As Gaucas teaches in [0027], the content rules may specify a “set of users”.  Therefore, a first user may set the notification rule, whereby a second user performing edits is notified.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the commenting method of Little in view of Kauffman in view of Gelman with the user specified notification rule of Gaucas.  One of ordinary skill would have been motivated to have made such modification because such notification rules would allow a user of modified Little to ignore minor alterations to a document and provide comments to significant edits.

As per claim 8, Little teaches the following:
a system comprising: 
one or more processors configured to execute instructions.  See Fig. 8, 805; and 
one or more non-transitory, non-volatile storage media containing instructions.  See Fig. 8, 815.
The remaining limitations of claim 8 are substantially similar to those of claim 1 and are rejected utilizing identical reasoning.

Regarding claims 9, 12, and 14, modified Little teaches the system of claim 8 as described above.  The limitations of the claims are substantially similar to those of claims 2, 5, and 7 respectively and are rejected utilizing identical reasoning.’’

As per claim 15, Little teaches the following:
a computer program product comprising a non-transitory computer-readable storage medium containing computer program code.  See Fig. 8, 815.
The remaining limitations of claim 8 are substantially similar to those of claim 1 and are rejected utilizing identical reasoning.

Regarding claims 16 and 19, modified Little teaches the product of claim 15 as described above.  The limitations of the claims are substantially similar to those of claim 2 and 5 respectively and are rejected utilizing identical reasoning.


Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little in view of Kauffman in view of Gelman in view of Gaucas as applied to claims 1, 2, 8, 9, 15, and 16 above, and further in view of Horns et al. (US 2013/0124978), hereinafter Horns.

Regarding claim 3, modified Little teaches the method of claim 2 as described above.  However, Little does not explicitly teach of where the interface element is displayed.  Horns teaches the following:
displaying the user interface element comprises displaying a prompt element along a boundary or border of a window of the native application. As Horns shows in Fig. 12, a comment box is displayed on a right boundary of document window 208.
It would have been obvious to one of ordinary skill in the art at the time the application was made to have modified the comment user interface of Little with the box placement of Horns.  One of ordinary skill would have been motivated to have made such modification because the box placement would benefit a user of Little in allowing the user to enter a comment while maintaining visibility of the document being commented upon.

Regarding claim 10, modified Little teaches the system of claim 9 as described above. The limitations of the claim are substantially similar to those of claim 3 and are rejected utilizing identical reasoning.

Regarding claim 17, modified Little teaches the product of claim 16 as described above. The limitations of the claim are substantially similar to those of claim 3 and are rejected utilizing identical reasoning.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little in view of Kauffman in view of Gelman in view of Gaucas as applied to claims 1, 8, and 15 above, and further in view of Barberis (US 2004/0021686).

Regarding claim 4, modified Little teaches the method of claim 1 as described above.  However, Little does not explicitly teach of an option to decline input of comment data.  Barberis teaches the following:
the user interface element comprises a selectable option to decline to input the comment data.  As Barberis shows in Fig. 11, and corresponding paragraph [0078], a user may submit a comment with a black comment field, i.e. declining to comment.
It would have been obvious to one of ordinary skill in the art at the time the application was made to have modified the comment user interface of Little with the submission of comment user interface of Barberis.  One of ordinary skill would have been motivated to have made such modification because Little shows a clear desire to use graphical user interfaces in paragraphs [0169] and [0171] and the user interface of Barberis would benefit a user of Little in providing such interfaces.

Regarding claim 11, modified Little teaches the system of claim 8 as described above. The limitations of the claim are substantially similar to those of claim 4 and are rejected utilizing identical reasoning.

Regarding claim 18, modified Little teaches the product of claim 15 as described above. The limitations of the claim are substantially similar to those of claim 4 and are rejected utilizing identical reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Vagell (US 9,690,785), providing messages based on document edits, comments, suggestions, etc. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




					/WILLIAM L BASHORE/                                                     Supervisory Patent Examiner, Art Unit 2175